DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aflatooni et al. (US 10,157,590) in view of Chen et al. (US 2016/0041663).

	Regarding claim 1
	Aflatooni et al. discloses the invention substantially as claimed however does not show the LED (taken to be light-emitting diode) and photo sensor disposed on the same substrate.

Aflatooni et al. however shows the micro light-emitting diode display panel comprising: a substrate (see col. 3); and a driving layer disposed on the substrate (see col. 3. Lines 59-66), wherein the driving layer comprises: a micro LED (26); and a photo sensor (84), wherein the photo sensor operates to detect ambient light of the micro light-emitting diode display panel (see col. 5, lines 10-50 and col. 6 lines 15-45), and wherein when the micro LED is driven according to the detected ambient light (see col. 5, lines 10-50 and col. 6, lines 15-45, and col. 10, lines 1-35), the micro LED emits light to a finger of a user, and the photo sensor senses reflected light from the finger to generate a sensing signal (see Fig. 3 and col. 5-6).

Chen et al. teaches that it is well known to have the light-emitting diodes (30) and photo sensors (94A and 94B) mounted on the same substrate (24)(see for example Fig. 14 and para. 0057-0059), in order to achieve thin layers and height of emitting diodes and thereby reducing the overall thickness of the overall display for making bendable or flexible displays (see for example para. 0043 and 0062).

It would have been obvious for one or ordinary skilled in the art at the time the invention was filed to modify Aflatooni et al., such that the LED and photo sensor are disposed on the same substrate, as taught by Chen et al., in order to achieve thin layers and height of emitting diodes and thereby reducing the overall thickness of the overall display for making bendable or flexible displays (see for example Chen et al. para. 0043 and 0062).


	Regarding claims 2 and 11
	Aflatooni et al. further shows, a cover glass disposed on the driving layer (see Fig. 2 and col. 3); a light guide layer disposed between the cover glass and the driving layer (taken to be the layer that include transparent window 76, see Fig.3 and col. 4. Lines 64-col. 5 line 5), wherein the light guide layer comprises a light guide plate which is disposed above the photo sensor (taken to be layer 74 and col. 5).
	

	Regarding claims 4 and 13
	Aflatooni et al. further shows, wherein the micro LED comprises a light-emitting layer which is formed on a first semiconductor layer (see Fig. 3 and col. 4), and wherein the photo sensor comprises a metal layer, a gate insulation layer, an active layer, an electrode layer (see Fig. 3 and col. 3-4).

	Regarding claims 5 and 14
	Aflatooni et al. further shows, wherein the micro LED comprises a light-emitting layer which is formed on a first semiconductor layer (see Fig. 3 and col. 4), and wherein the photo sensor is formed in a second semiconductor layer (see Fig. 3 and col. 3-4).

	Regarding claims 6 and 15
	Aflatooni et al. further shows, the driving layer further comprises: a first transistor configured to transmit a display signal to the micro LED (see Figs. 2 and 3 and col. 4), wherein the first transistor comprises a metal layer, a gate insulation layer, an active layer, a first electrode layer, and wherein the micro LED is formed on the first electrode layer (see Figs. 2 and 3, and col. 3-4).

	Regarding claims 7 and 16
	Aflatooni et al. further shows, wherein the driving layer further comprises: a transparent film formed above the micro LED and the first transistor switch (see col. 4); and a second transistor formed on the transparent film and coupled to the photo sensor (see col. 4-5), wherein the second transistor comprises a metal layer, a gate insulation layer, an active layer, a second electrode layer, wherein the photo sensor is formed on the second electrode layer (see col. 3-5).

	Regarding claims 8 and 17
	Aflatooni et al. further shows, wherein the driving layer further comprises: a second transistor coupled to the photo sensor (see Figs. 2 and 3 and col. 4-5), wherein the second transistor comprises the metal layer, the gate insulation layer, the active layer, the first electrode layer, wherein the photo sensor is formed on the first electrode layer (see Figs. 2 and 3 and col. 3-5).

	Regarding claims 9 and 18
	Aflatooni et al. further shows, wherein the micro LED is configured to receive a display signal and emit light according to the display signal (see Fig. 3 and col. 3-5).


	Regarding claim 10
	Aflatooni et al. discloses the invention substantially as claimed however does not show the LED (taken to be light-emitting diode) and photo sensor disposed on the same substrate.

Aflatooni et al. further shows, the micro light-emitting diode display device comprising: a first gate driver (34) configured to provide a plurality of first driving signals (see Fig. 2 and col. 4); a source driver (30) configured to provide a plurality of display signals (see Fig. 2 and col. 4); a second gate driver configured to provide a plurality of second driving signals (taken to be part of gate driver 34 supplying a plurality of gate driving signals, see Fig. 2 and col. 4); a micro LED display panel controlled by the plurality of first driving signals, the plurality of display signals, and the plurality of second driving signals (see Fig. 2 and col. 4), wherein the micro LED display panel comprises: a substrate (see col. 3); and a driving layer, disposed on the substrate (see Fig. 3 and col. 3-4), comprising a plurality of cells (22), wherein each cell receives one of the plurality of first driving signals (see cols. 3-4), one of the plurality of display signals (see col. 3-4), and one of the plurality of second driving signals (see col. 3-4), and each cell comprises: a micro LED (26); and a photo sensor (84) configured to detect light and generate a sensing signal according to the detect light (see Fig. 3 and col. 3-4), a readout circuit coupled to the micro LED display panel and configured to generate an output signal according to the sensing signals (see Fig. 3 and col. 3-4); and a controller (16) configured to control the first gate driver (see Fig. 1 and col. 2-4, the source driver, and the second gate driver and perform a fingerprint determination operation according to the output signal (see col. 2-4), wherein the photo sensors operate to detect ambient light of the micro LED display panel (see col. 5, lines 10-50 and col. 6, lines 15-45, and col. 10, lines 1-35), and wherein when at least one of the micro LEDs is driven according to the detected ambient light, the at least one micro LED emits light to a finger of a user, at least one of the photo sensors generates the corresponding sensing signal according to reflected light from the finger, and the controller performs the fingerprint determination operation according to the output signal to detect a fingerprint of the finger (see Fig. 3 and col. 5-6).

Chen et al. teaches that it is well known to have the light-emitting diodes (30) and photo sensors (94A and 94B) mounted on the same substrate (24)(see for example Fig. 14 and para. 0057-0059), in order to achieve thin layers and height of emitting diodes and thereby reducing the overall thickness of the overall display for making bendable or flexible displays (see for example para. 0043 and 0062).

It would have been obvious for one or ordinary skilled in the art at the time the invention was filed to modify Aflatooni et al., such that the LED and photo sensor are disposed on the same substrate, as taught by Chen et al., in order to achieve thin layers and height of emitting diodes and thereby reducing the overall thickness of the overall display for making bendable or flexible displays (see for example Chen et al. para. 0043 and 0062).


	Regarding claim 19
	Aflatooni et al. discloses the invention substantially as claimed however does not show the LED (taken to be light-emitting diode) and photo sensor disposed on the same substrate.

Aflatooni et al. further shows, the fingerprint identification method for a micro light-emitting diode (LED) display panel comprising a plurality of cells (22), each cell comprising a micro LED (26) and a photo sensor (84), the fingerprint identification method comprising: detecting ambient light of the micro LED display panel by the photo sensor to generate sensing signals (see col. 5, lines 10-50 and col. 6, lines 15-45, and col. 10, lines 1-35); determining that a finger is approaching a region of the micro LED display panel in response to the sensing signals (see col. 3-4); driving the micro LEDs of the cells in the region of the micro LED display panel to emit light (see Fig. 3 and col. 3-4); obtaining a fingerprint of the finger in response to light emitted by the micro LEDs (see Fig. 3 and col. 5-6); and determining whether the obtained fingerprint matches a predetermined pattern (taken to be inherent for identifying a user fingerprint after being captured, see col. 5-6).

Chen et al. teaches that it is well known to have the light-emitting diodes (30) and photo sensors (94A and 94B) mounted on the same substrate (24)(see for example Fig. 14 and para. 0057-0059), in order to achieve thin layers and height of emitting diodes and thereby reducing the overall thickness of the overall display for making bendable or flexible displays (see for example para. 0043 and 0062).

It would have been obvious for one or ordinary skilled in the art at the time the invention was filed to modify Aflatooni et al., such that the LED and photo sensor are disposed on the same substrate, as taught by Chen et al., in order to achieve thin layers and height of emitting diodes and thereby reducing the overall thickness of the overall display for making bendable or flexible displays (see for example Chen et al. para. 0043 and 0062).

	Regarding claim 20
	Aflatooni et al. further shows, in response to the obtained fingerprint matching the predetermined pattern, performing a specific function (taken to be inherent after identifying a user, which is known to include unlocking, or authenticating or identifying etc., see the abstract and col. 1-2).


Allowable Subject Matter

Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 12
The prior art of record taken alone or in combination does not teach or suggest the micro light-emitting diode display panel as recited in claims 1 and 10, having the further limitations as set forth in claims 3 and 12.



Response to Arguments

Applicant’s arguments with respect to claims 1, 2, 4-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687